 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON HARRIS,                                      No. 1:17-cv-01683-DAD-BAM
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    UNITED STATES OF AMERICA,                          PLAINTIFF’S MOTION FOR A
                                                         PRELIMINARY INJUNCTION
15                       Defendant.
                                                         (Doc. Nos. 17, 24)
16

17

18           Plaintiff Jason Harris is a federal prisoner proceeding pro se and in forma pauperis in this

19   action filed pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2401, et seq.

20           On January 29, 2019, the assigned magistrate judge issued an order granting plaintiff an

21   extension of time to file a certified copy of his trust account statement, as well as findings and

22   recommendations recommending that plaintiff’s motion for a preliminary injunction be denied.

23   (Doc. No. 24.) The findings and recommendations were served on plaintiff and contained notice

24   that any objections were to be filed within fourteen days after service. (Doc. No. 24.) To date, no

25   objections to the findings and recommendations have been filed, and the time in which to do so

26   has now passed.

27   /////

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on January 29, 2019 (Doc. No. 24) are

 6                  adopted in full; and

 7          2.      Plaintiff’s motion for a preliminary injunction (Doc. No. 17) is denied.

 8   IT IS SO ORDERED.
 9
        Dated:     February 25, 2019
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
